          Case 1:20-cv-00846-RJL Document 33 Filed 08/31/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 A.B.-B., et al.,                               )
                                                )
                        Plaintiffs,             )
                                                )
                v                               ) Civil Case No.20-cv-846 (RJL)
                                                )
 MARK A. MORGAN, Acting                         )
 Commissioner, U.S. Customs and Border          )
 Protection, et ol.,                            )
                                                )
                        Defendants.             )


                                         ORDER
                                           +'rF
                                 August flizozo [Dkt. #12]

       For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

ORDERED that plaintiffs'Motion for Preliminary Injunction [Dkt. #12] is GRANTED.

Accordingly, it is hereby

       ORDERED that defendants, their agents, and any persons acting in concert with

them, are enjoined from removing plaintiffs from the United States pending a ruling on the

merits of this case; and it is further

       ORDERED that defendants, their agents, and any persons acting in concert with

them are preliminarily enjoined from continuing to implement the January 30, 2020

Memorandum of Agreement or otherwise permitting U.S. Customs and Border Protection
          Case 1:20-cv-00846-RJL Document 33 Filed 08/31/20 Page 2 of 2



agents to conduct asylum interviews or make credible fear determinations, pending a ruling

on the merits in this case.

       SO ORDERED.

                                                       I


                                                 RICHARD            N
                                                 United States District Judge




                                            2
